Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

 Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to the method of manufacturing the electrode and the method of manufacturing the lithium-ion secondary battery non-elected without traverse.  Accordingly, claims 10-12 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)

Reasons for Allowance
Claims 1, 4-9, 15, 18, and 20-22 are allowed herein.
The following is an examiner’s statement of reasons for allowance: 
The rejection of Claims 1, 4-6, 8-9, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over US 20100291442 A1 to Wang et al. is withdrawn following the applicant’s amendment to Claim 1.
The alternative rejection of Claims 1, 4-6, 8-9, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100291442 A1 to Wang et al. in view of US 2020/0083507 Al to Kaye et al. is withdrawn following the applicant’s amendment to Claim 1 and the determination that Kaye does not qualify as prior art.
The rejection of Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0291442 A1 to Wang et al. in view of US 2016/0293955 A1 to Hochi et al. is withdrawn following the applicant’s amendment to Claim 1.
The alternative rejection of Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100291442 A1 to Wang et al. in view of US 2020/0083507 Al to Kaye et al. and further in view of US 20160293955 A1 to Hochi et al. is withdrawn following the applicant’s amendment to Claim 1 and the determination that Kaye does not qualify as prior art.

The prior art does not teach and/or suggest the limitations of independent Claim 1, particularly “a crosslinking agent layer disposed between the primer layer and an active material layer, wherein the crosslinking agent layer comprises an oxide layer of zirconium oxide, titanium oxide or boron oxide resulting from thermal decomposition of one or more compounds selected from the group comprising a zirconium compound, a titanium compound and a boron compound, with the exclusion of zirconium ammonium carbonate, and has a thickness of 1 nm to 5,000 nm”. Claims 4-9, 15, 18, and 20-22 depend on Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722                                                                                                                                                                                                        

/ANCA EOFF/Primary Examiner, Art Unit 1722